Case 1:19-cv-20373-RMB-AMD Document 22 Filed 10/06/20 Page 1 of 10 PageID: 185



                                                            [Docket No. 17]

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


  PEGGY BOLER KWANZAA,

         Plaintiff,                        Civil No. 19-20373 (RMB/AMD)

              v.                                     OPINION

  GIRARD TELL, et al.,

         Defendants.



 APPEARANCES:

 PEGGY BOLER KWANZAA, pro se
 207 South Franklin Blvd.
 Pleasantville, New Jersey 08232

 REYNOLDS & HORN, P.C.
 By: Thomas B. Reynolds
 750 Route 73 South, Suite 202 A
 Marlton, New Jersey 08053
                Attorneys for Defendants



 BUMB, UNITED STATES DISTRICT JUDGE:

         Pro se plaintiff, Peggy Boler Kwanzaa, brings this suit

 alleging that defendants-- officers with the Pleasantville Police

 Department-- violated her constitutional rights during a traffic

 stop.    Defendants contend that Kwanzaa lacks standing to assert

 these claims.     For the reasons stated herein, the motion will be

 granted.




                                      1
Case 1:19-cv-20373-RMB-AMD Document 22 Filed 10/06/20 Page 2 of 10 PageID: 186



 I.    FACTUAL BACKGROUND

       The Amended Complaint alleges the following.         On February

 28, 2019, Latasha Leggett, a non-party, was driving a car on the

 Black Horse Pike in Egg Harbor Township, New Jersey.          (Amend.

 Compl., Dkt. 2, at 7).      Lamont Scott, also a non-party, was the

 only passenger.     (Id. at 7-8).    Defendant Ryan Van Sykle, an

 officer with the Pleasantville Police Department, stopped the

 vehicle for allegedly failing to use a turn signal within 100

 feet of a turn.     (Id. at 7).    During the stop, Officer Van Sykle

 called police dispatch to request a K-9 unit for a narcotics

 sniff of the car.     (Id.).   Defendant Girard Tell, also a

 Pleasantville Police Officer, then joined Officer Van Sykle.

 (Id.).

       Shortly thereafter, Kwanzaa arrived on the scene.          (Id. at

 8).   She informed the officers that she owned the vehicle that

 Leggett was driving, and she stated that they did not have her

 permission to search the car.       (Id.).   At this point, “Scott

 exited the vehicle and left the area on foot.”         (Id.).    Officer

 Van Sykle then searched the vehicle without a warrant.           (Id.).

       Kwanzaa alleges that Officer Van Sykle’s justification for

 stopping the vehicle was pretextual, and that he actually stopped

 the car as part of the Pleasantville Police Department’s

 unwritten racial profiling policy.        (Id. at 7-9).    Moreover, she

 alleges that this informal policy is endorsed by Defendants Chief


                                      2
Case 1:19-cv-20373-RMB-AMD Document 22 Filed 10/06/20 Page 3 of 10 PageID: 187



 Sean Riggins and Captain James Williams, both of the

 Pleasantville Police Department.         (Id. at 9).

 II.   LEGAL STANDARD

       To withstand a motion to dismiss under Federal Rule of Civil

 Procedure 12(b)(6), “a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face.’”      Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

 (2007)).   “A claim has facial plausibility when the plaintiff

 pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the

 misconduct alleged.”     Id. at 662.     “[A]n unadorned, the

 defendant-unlawfully-harmed-me accusation” does not suffice to

 survive a motion to dismiss.       Id. at 678.    “[A] plaintiff’s

 obligation to provide the ‘grounds’ of his ‘entitle[ment] to

 relief’ requires more than labels and conclusions, and a

 formulaic recitation of the elements of a cause of action will

 not do.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478

 U.S. 265, 286 (1986)).      When the plaintiff is pro se, the Court

 must construe the complaint liberally, holding it “to less

 stringent standards than formal pleadings drafted by lawyers.”

 Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       In reviewing a plaintiff’s allegations, the district court

 “must accept as true all well-pled factual allegations as well as


                                      3
Case 1:19-cv-20373-RMB-AMD Document 22 Filed 10/06/20 Page 4 of 10 PageID: 188



 all reasonable inferences that can be drawn from them, and

 construe those allegations in the light most favorable to the

 plaintiff.”    Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir.

 2012).   The Court may consider only the allegations in the

 complaint, and “matters of public record, orders, exhibits

 attached to the complaint and items appearing in the record of

 the case.”    Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d

 1380, 1384 n.2 (3d Cir. 1994) (citing Chester Cnty. Intermediate

 Unit v. Penn. Blue Shield, 896 F.2d 808, 812 (3d Cir. 1990)).

 III. ANALYSIS

       As a preliminary matter, the Court has identified some

 confusion in the relevant filings-- namely Kwanzaa’s repeated

 references to Lamont Scott as a co-plaintiff in this case.           That

 is incorrect.

       This action originated from a separate case: Chaka Kwanzaa

 et v. Tell et al., Case No. 1:19-cv-16052-RMB-AMD.          That case

 began with three plaintiffs: Chaka Kwanzaa, Peggy Boler Kwanzaa,

 and Lamont Scott.     Id.   In November 2019, the Court severed Peggy

 Boler Kwanzaa’s claims from that action into the instant case.

 Id. at Dkt. 9.    At that time, Scott’s claims were still included

 in the original lawsuit.      Then, three months later, the Court

 severed Scott’s claims into a third action-- Scott v. Tell et

 al., Case No. 1:20-cv-1295-RMB-AMD.




                                      4
Case 1:19-cv-20373-RMB-AMD Document 22 Filed 10/06/20 Page 5 of 10 PageID: 189



       To clarify, Lamont Scott is not a plaintiff in this case and

 his claims are currently being litigated in a separate action.

 To the extent that Scott’s claims have been reasserted here,

 those claims are dismissed as duplicative.         See Fabics v. City of

 New Brunswick, 629 F. App’x 196, 198 (3d Cir. 2015) (“As part of

 its general power to administer its docket, a district court may

 dismiss a duplicative complaint.”) (internal quotation marks

 omitted).

       A. Section 1983 Claims

       Kwanzaa brings her claims pursuant to 42 U.S.C. § 1983.

 § 1983 provides that “[e]very person who, under color of any

 statute, ordinance, regulation, custom, or usage . . . subjects,

 or causes to be subjected, any citizen . . . or other person . .

 . to the deprivation of any rights, privileges, or immunities

 secured by the Constitution and laws, shall be liable to the

 party injured[.]” 42 U.S.C. § 1983.        To establish liability under

 § 1983, “a plaintiff must show that the defendants, acting under

 color of law, violated the plaintiff’s federal constitutional or

 statutory rights, and thereby caused the complained-of injury.”

 Elmore v. Cleary, 399 F.3d 279, 281 (3d Cir. 2005).

       The amended complaint lists four injuries.         (Amend. Compl.

 Dkt, 2, at 9-10).     Those are:

       Plaintiff. . . suffered emotional distress as a result
       of the violation of [her] fourth amendment rights.



                                      5
Case 1:19-cv-20373-RMB-AMD Document 22 Filed 10/06/20 Page 6 of 10 PageID: 190



           Plaintiff . . . suffered economic loss as the result
           of defendant’s unconstitutional conduct.

           Plaintiff . . . suffered long-term financial calamity
           as a result of defendant’s wrongful conduct.

           Plaintiff . . . suffered personal embarrassment and
           loss of good reputation as a result of defendant’s
           wrongful actions.

 (Id.).

       From these alleged injuries, coupled with plaintiff’s

 description of the facts, the Court must make two inferences.

 First, Kwanzaa has asserted Fourth Amendment claims against only

 Officer Van Sykle.      Although the amended complaint mentions that

 Officer Tell joined Officer Van Sykle at the traffic stop, it

 states that “defendant Van Syckle (sic) commenced with a

 warrantless search of the vehicle.”         (Amend. Complt., Dkt. 2, at

 8).   Second, Kwanzaa has alleged that all four defendants engaged

 in a racial profiling practice in violation of the Fourteenth

 Amendment’s equal protection clause.1

             1. Fourth Amendment

       Kwanzaa contends that Officer Van Sykle violated her Fourth

 Amendment rights by searching the vehicle without her permission


       1 In her amended complaint, Kwanzaa states that defendants have violated
 her “Due Process of Law [rights] both procedurally and substantively and
 retaliation from public servants for exercising their right to file formal
 complaints or grievances(sic).” (Amend. Compl., Dkt. 2, at 5). The Court
 construes these claims as both Fourth Amendment and equal protection claims.
 See Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 260 (3d Cir. 2010)
 (“Under [the more-specific provision rule], if a constitutional claim is
 covered by a specific constitutional provision . . . the claim must be analyzed
 under the standard appropriate to that specific provision.”) (cleaned-up). In
 addition, the complaint makes no further mention of retaliation.

                                        6
Case 1:19-cv-20373-RMB-AMD Document 22 Filed 10/06/20 Page 7 of 10 PageID: 191



 and without cause.     (Amend. Compl., Dkt. 2, at 8).       Specifically,

 Kwanzaa asserts that she is the vehicle’s owner and refused to

 give Officer Van Sykle permission to conduct his search.           (Id.).

 Moreover, Kwanzaa explains that Scott had “exited the vehicle and

 left the area on foot,” thus negating the need to search the car.

 (Id.).   In response, defendants argue that Kwanzaa was not the

 owner of the vehicle in question, and therefore cannot assert

 claims arising under the Fourth Amendment for a search of that

 car.   (Defendant’s Brief, Dkt. 17, at 3).        Furthermore,

 defendants contend that even if Kwanzaa owned the vehicle, she

 similarly cannot allege Fourth Amendment claims because she was

 not driving or occupying the vehicle during the traffic stop.

 (Id.).

        The Fourth Amendment provides that “[t]he right of the

 people to be secure in their persons, houses, papers and effects,

 against unreasonable searches and seizures, shall not be

 violated....” U.S. Const. amend. IV.        Fourth Amendment rights are

 “personal rights which may not be vicariously asserted.” Plumhoff

 v. Rickard, 572 U.S. 765, 778 (2014).

        Property ownership “is clearly a factor to be considered in

 determining whether an individual’s Fourth Amendment rights have

 been violated . . . [but] property rights are neither the

 beginning nor the end of [the] Court’s inquiry.”          United States

 v. Salvucci, 448 U.S. 83, 91 (1980).        Instead, “an illegal search


                                      7
Case 1:19-cv-20373-RMB-AMD Document 22 Filed 10/06/20 Page 8 of 10 PageID: 192



 only violates the rights of those who have ‘a legitimate

 expectation of privacy in the invaded place.’”         Id. (quoting

 Rakas v. Illinois, 439 U.S. 128, 140 (1978)).

       Several courts have held that a car’s owner cannot maintain

 a legitimate expectation of privacy when lending that car to

 others.   In United States v. One 1986 Mercedes Benz, 846 F.2d 2

 (2d Cir. 1988), the Second Circuit held that a car’s owner

 “abandoned any legitimate expectation of privacy[,]” by lending

 their car to another person.       846 F.2d at 4.    Similarly, the

 Ninth Circuit has held that an owner “relinquished her

 expectation of privacy when she lent her automobile” to another

 person.   United States v. One 1977 Mercedes Benz, 708 F.2d 444,

 449 (9th Cir. 1983).     Relying on these two cases, the Tenth

 Circuit has also explained that when a car’s owner “surrendered

 the car to his friends to drive,” he also “abandoned his privacy

 interest in the car as a whole.”         United States v. Blaze, 143

 F.3d 585, 591 (10th Cir. 1998).       This Court now adopts that same

 principle.

       Here, Kwanzaa has not alleged that she was an occupant of

 the car during Officer Van Sykle’s search; she challenges the

 search only as the vehicle’s purported owner.         But Kwanzaa did

 not have a reasonable expectation of privacy in her car at the

 time of the search.     She has not claimed that Leggett and Scott

 were using her car without permission, and the Court must infer


                                      8
Case 1:19-cv-20373-RMB-AMD Document 22 Filed 10/06/20 Page 9 of 10 PageID: 193



 that she allowed them to use the vehicle.         But by lending the

 vehicle to others, she abandoned a legitimate expectation of

 privacy in her car.     As a result, the Court finds that Kwanzaa

 has attempted to vicariously assert the Fourth Amendment rights

 of others, and this is not permitted. Plumhoff, 572 U.S. at 778.

 Thus, Kwanzaa cannot challenge the validity of Officer Van

 Sykle’s search, and the Court grants defendants’ motion to

 dismiss as to all Fourth Amendment claims.

          2. Fourteenth Amendment Claims

       Kwanzaa has similarly failed to state a claim for a

 violation of her Fourteenth Amendment rights.         The Fourteenth

 Amendment’s equal protection clause provides that “[n]o State

 shall . . .    deny to any person within its jurisdiction the equal

 protection of the laws.” U.S. Const. amend. XIV.          Kwanzaa alleges

 that all four defendants violated her Fourteenth Amendment rights

 through a series of racially motivated actions.

       Kwanzaa has alleged no facts that give rise to a reasonable

 inference that Officer Van Sykle was motivated by race when he

 stopped Leggett and Scott.      Similarly, Kwanzaa has alleged no

 facts that give rise to a reasonable inference that the

 Pleasantville Police Department maintains some sort of racially

 motivated practice in conducting traffic stops, that Chief

 Riggins or Captain Williams somehow endorse this policy, or that

 “[i]t is now a common practice for Pleasantville Police Officers


                                      9
Case 1:19-cv-20373-RMB-AMD Document 22 Filed 10/06/20 Page 10 of 10 PageID: 194



 to stop vehicles driven by African-American males and conduct

 warrantless illegal searches of their vehicles.”           (See Amend.

 Compl., Dkt. 2, at 9).      Moreover, Kwanzaa has failed to allege

 that she was a victim of these purported practices.            She does not

 claim to have been in the car that Officer Van Sykle stopped, nor

 does she claim to have been otherwise targeted by any of the

 defendants’ alleged, racially motivated practices.            Thus, Kwanzaa

 has failed to state a claim under the Fourteenth Amendment, and

 defendants are entitled to dismissal.

 IV.   CONCLUSION

           For the foregoing reasons, Defendants’ Motion to Dismiss is

 granted.     But the Court must afford a pro se litigant the

 opportunity to amend her complaint, even when she does not seek

 leave to amend. Phillips v. Cty. of Allegheny, 515 F.3d 224, 236

 (3d Cir. 2008).     Accordingly, plaintiff may file an amended

 complaint within 30 days.2       An appropriate Order shall issue on

 this date.



 Dated: October 5, 2020                        s/ Renée Marie Bumb
                                            RENÉE MARIE BUMB
                                            UNITED STATES DISTRICT JUDGE

       2 Although Kwanzaa’s live pleading is technically an amended complaint,
 the Court notes that it has not yet given Kwanzaa the opportunity to correct
 any pleading defects. When plaintiff’s claims were included in Chaka Kwanzaa
 v. Tell et al., Case No. 1:19-cv-16052-RMB-AMD, the Court never addressed her
 individual claims-- Mrs. Kwanzaa had not yet paid the filing fee when the Court
 dismissed all but one of Mr. Kwanzaa’s claims. When the Court then severed
 plaintiff’s claims into this action, it ordered plaintiff to file an amended
 complaint addressing only her own claims. (Order, Dkt. 1). Therefore, the
 Court finds it appropriate to permit plaintiff to file an amended complaint.

                                       10
